       Case: 3:16-cv-00370-jdp Document #: 180 Filed: 07/03/19 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


IAN HUMPHREY,

                            Plaintiff,

v.                                                           COURT FILE NO. 16-cv-370-jdp

EQUIFAX INFORMATION SERVICES LLC,
TRANS UNION, LLC, EXPERIAN INFORMATION
SOLUTIONS, INC., and NAVIENT SOLUTIONS, INC.,

                              Defendants.


NAVIENT SOLUTIONS, LLC’S PROPOSED ADDITIONAL VOIR DIRE QUESTIONS

       Navient Solutions, LLC, formerly known as Navient Solutions, Inc. (“NSL” or

“Defendant”) submits the following proposed additional voir dire questions pursuant to the

Court’s Preliminary Pretrial Conference Order dated March 25, 2019 [Doc. No. 171]:

       In this case, the plaintiff claims that the defendant failed to perform a reasonable

investigation of a dispute he submitted to a consumer reporting agency.

       a.     Has any one of you ever had a similar experience? Describe.

       b.     Do you have close friends or relatives who have had or claimed to have had a

              similar experience?

       c.     Have you ever sued a consumer reporting agency or a creditor or a loan servicer?

       d.     Have you ever submitted a complaint against a consumer reporting agency, a

              creditor, or a loan servicer to the Better Business Bureau or any regulatory

              authority, such as a state attorney general or government agency?

       e.     Do you have any close friends or relatives who have sued a consumer reporting

              agency or a creditor or a loan servicer?

       f.     Have you ever disputed information found on a consumer report?
            Case: 3:16-cv-00370-jdp Document #: 180 Filed: 07/03/19 Page 2 of 2




        g.       Have you ever been behind on payments on a student loan or had a student loan in

                 default?

        h.       Do you have any feelings or opinions, whether positive or negative, about issuers

                 or servicers of student loans, or the United States Department of Education?

        i.       Have you or any close friends or relatives attended a for-profit post-secondary

                 educational institution?




                                                      Respectfully submitted,


                                                      MOSS & BARNETT
 Dated: July 3, 2019                                  s/Bradley R. Armstrong
                                                      Bradley R. Armstrong, MN 393524
                                                      John Boyle, MN 186946
                                                      Michael S. Poncin, MN 296417
                                                      150 South Fifth Street, Suite 1200
                                                      Minneapolis, MN 55402
                                                      Telephone: (612) 877-5000
                                                      Fax: (612) 877-5999
                                                      mike.poncin@lawmoss.com
                                                      john.boyle@lawmoss.com
                                                      bradley.armstrong@lawmoss.com
                                                      Attorneys for Navient Solutions, LLC




                                                  2
4777311v1
